DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s remark, filed 2/4/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Wayans et al in view of Kato has been withdrawn. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/1/2018. It is noted, however, that applicant has not filed a certified copy of the 201810865723.6 and 20180865722.1 applications as required by 37 CFR 1.55.
This action is sent to allow Applicant ample time to file certified copy of the China 201810865723.6 and China 20180865722.1 applications as required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484